Title: General Orders, 27 August 1780
From: Washington, George
To: 


					
						Head Quarters Tean Neck [N.J.] Sunday August 27. 1780
						
							Parole, China. 
							 Countersigns, Coos: Cuba.Watchword, Here we come
						
					
					[Officers] For the Day Tomorrow[:] Brigadier General Irvine[,] Lieutenant Colonels Gray[,] Murray[,] Brigade Major Woodbridge
					[Officer] For Guard[:] Major Leavensworth.
					Joseph King Esqr. is appointed Paymaster to the Corps of Artificers from the 6th of February last.
					
					The Brigade Quarter masters are to apply immediately at the Quarter master Generals Store for the number of Espontoons specified in the last Returns.
					A General Court martial to assemble tomorrow morning nine o Clock at the house on the right of General Stark’s brigade for the Trial of Colonel Hazen and such others as shall be brought before the Court.
					Colonel Wyllys is appointed President; Lieutenant Colonels Little-field Cobb and Newall—Majors Cogswell Wallbridge and Maxwell a Captain from each of the following brigades vizt First and second Pennsylvania Jersey Clinton’s 1st Connecticutt & Poor’s to attend as Members—All Witnesses and persons concerned are desired to attend the Court—A serjeant from each brigade in the left Wing to be sent as orderlies to the court.
				